Title: 8th.
From: Adams, John Quincy
To: 


       A colder day, than I have experienced, for nearly these three years. It froze very hard in the night, and if this weather continues, we shall have very fine slaying. The cold has ruin’d my horse; for it is put him in such a situation, that I have no expectation that he will be alive three days hence. Immediately after dinner Eliza, went home; between 5 and 6. I went down to Major Bartlett’s, and spent the Evening there. The two Miss Duncan’s, P. White, E. Cranch, and N. Hazen; Mr. B. Osgood, J. Duncan, B. Mores, and myself, were all the Company. We play’d a rubber of whist, and yet I kept awake: the Evening was otherwise agreeably spent. I never saw Nancy Coquet it, quite so much; she seem’d really determined to outstrip herself. I really believe I have form’d too favourable an opinion of this girl: let me not however too hastily conceive prejudices against her. To judge Characters with impartiality, is by no means an easy task. Affection or Resentment, will almost always misrepresent things. These passions are the Jaundice of the mind, for they show every thing of the same colour. I wish to free myself from them, in as great a measure as I possibly can. At about 8 I came away, and waited on Miss B. Duncan home. Went into the house, and remained about half an hour there. The Weather seems to be a little more moderate now, than it has been in the Course of the day.
      